PER CURIAM.
Defendant appeals from his conviction for forcible rape and sentence of forty years at hard labor on the basis of one assignment of error.1 We have reviewed the assignment of error and found it to be without merit.
Defendant has filed a pro se brief indicating some dissatisfaction with his appellate representation. Such allegations are more properly raised by an application to the district court for a writ of habeas corpus.
Defendant’s conviction and sentence are affirmed.

. Two assignments of error filed in the court below but not argued on appeal are deemed abandoned.